      Case 1:20-cv-02175-PGG-KHP Document 27 Filed 03/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 SAMUEL LOPEZ,

                            Plaintiff,

                -against-
                                                                      ORDER
 SHADES OF GREEN LLC,
                                                             20 Civ. 2175 (PGG) (KHP)
                            Defendant.

PAUL G. GARDEPHE, U.S.D.J.:

               The Complaint was filed on March 11, 2020. (Cmplt. (Dkt. No. 1)) On March

13, 2020, this case was referred to Magistrate Judge Katharine H. Parker for general pretrial

supervision. (Dkt. No. 5) On July 17, 2020, Defendant Shades of Green LLC requested an

extension of time to answer. (Dkt. No. 15) Judge Parker granted that application on July 19,

2020. (Dkt. No. 16) To date, no answer has been filed and no appearance has been entered for

Defendant.

               On December 7, 2020, the Clerk of Court issued a certificate of default as to

Shades of Green LLC. (Dkt. No. 25) On February 16, 2021, this Court directed Plaintiff to

move for a default judgment by March 2, 2021, warning that if Plaintiff failed to do so, this case

would “be dismissed for failure to prosecute.” (Dkt. No. 26 (emphasis in original))

               To date, Plaintiff has not moved for a default judgment. Accordingly, pursuant to

Rule 41(b) of the Federal Rules of Civil Procedure, this case is dismissed without prejudice for

failure to prosecute. The Clerk of Court is directed to close the case.

Dated: New York, New York
       March 5, 2021
